            Case 1:20-cv-01918-ABJ Document 22 Filed 09/11/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MANDAN, HIDATSA, AND ARIKARA
NATION,

               Plaintiff
                                                                    Civil Action No.
       v.                                                           1:20-cv-01918-ABJ

THE UNITED STATES Department of Interior,
et al.,
          Defendants




                                  JOINT STATUS REPORT

       Pursuant to the Court’s order of September 9, 2020 the Parties offer the follow Joint

Status Report regarding the administrative record in this case.

       The Department of Interior issued the challenged M-Opinion at issue in this case on May

26, 2020. On July 16, 2020, Plaintiff filed a Complaint and moved for preliminary injunction,

ECF Nos. 1-2. Consistent with the schedule set by this Court, ECF No. 7, at 2, the Federal

Defendants lodged the administrative record and served Plaintiff with an electronic copy on

August 26, 2020. The State of North Dakota moved to intervene, and was granted status as

intervenor-defendant on August 27, 2020. ECF No. 15. On September 3, 2020, Plaintiff

provided counsel for Interior an email list of additional documents it believed should be included

within the administrative record. Counsel for Interior replied that he would review these

documents and consult with officials at the Department of Interior. That review and consultation

was ongoing when Plaintiff filed the instant motion to compel on September 8, 2020. Interior

has now reviewed Plaintiffs’ requests and agrees to include the following documents:

                                                1
          Case 1:20-cv-01918-ABJ Document 22 Filed 09/11/20 Page 2 of 5




               1. May 31, 2019 letter from Fox to Bernhardt.
               2. Letter from S. A. Wainwright to Bvt. Brig. Gen. O. D. Greene (Sept. 25,
                  1869).
               3. Bureau of Indian Affairs, MISSOURI RIVER BASIN INVESTIGATIONS,
                  APPRAISAL: LAND, IMPROVEMENTS, SEVERANCE DAMAGES, AND
                  TIMBER TAKING AREA OF GARRISON RESERVOIR, FORT
                  BERTHOLD INDIAN RESERVATION, NORTH DAKOTA, Report No. 96
                  (June 30, 1949).

       Officials at the Department of Interior have reviewed Plaintiff’s other requests and

concluded that the documents Plaintiff requests to be added were not considered in producing the

challenged M-Opinion, or alternately do not exist. The Department will therefore oppose

Plaintiff’s Motion to complete the record as to the remaining documents consistent with the

Court’s order of September 9, 2020.

       North Dakota defers to the Federal Defendants as to the completeness of the

administrative record in response to Plaintiff’s Motion. However, North Dakota objects to the

extra-record material included in Plaintiff’s Motion, and to Plaintiff basing its Motion on

statements in its own extra-record declaration.




Dated: September 11, 2020                     Respectfully submitted,

                                              JEAN E. WILLIAMS
                                              DEPUTY ASSISTANT ATTORNEY GENERAL
                                              Deputy Assistant Attorney General
                                              United States Department of Justice
                                              Environment and Natural Resources Division

                                              By: /s/ Reuben Schifman
                                              REUBEN S. SCHIFMAN
                                              JACOB D. ECKER
                                              Trial Attorneys
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Natural Resources Section
                                                 2
Case 1:20-cv-01918-ABJ Document 22 Filed 09/11/20 Page 3 of 5



                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Telephone: (202) 305-4224
                           reuben.schifman@usdoj.gov

                           Attorneys for Federal Defendants


                           STATE OF NORTH DAKOTA
                           WAYNE STENEHJEM
                           ATTORNEY GENERAL

                            /s/ Nessa Horewitch Coppinger
                           Nessa Horewitch Coppinger
                           DC Bar No. 477467
                           James Auslander (Notice of Appearance pending)
                           DC Bar No. 974898
                           Peter Schaumberg (Notice of Appearance pending)
                           DC Bar No. 913202
                           Special Assistant Attorneys General
                           1350 I St. NW, Suite 700
                           Washington, DC 20005
                           Telephone: (202) 789-6053
                           Email: ncoppinger@bdlaw.com
                                  jauslander@bdlaw.com
                                  pschaumberg@bdlaw.com

                           Attorneys for Intervenor-Defendant State of North
                           Dakota.


                           HOLLAND & KNIGHT LLP
                           /s/ Steven D. Gordon (by permission)
                           Steven D. Gordon (D.C. Bar No. 219287)
                           Philip Baker-Shenk (D.C. Bar No. 386662)
                           Holland & Knight LLP
                           800 17th Street, N.W., Suite 1100
                           Washington, D.C. 20006
                           steven.gordon@hklaw.com
                           philip.baker-shenk@hklaw.com
                           Tel: (202) 955-3000
                           Fax: (202) 955-5564

                           And

                           ROBINS KAPLAN LLP
                           Timothy Q. Purdon (D.C. Bar No. ND0007)
                              3
Case 1:20-cv-01918-ABJ Document 22 Filed 09/11/20 Page 4 of 5



                           1207 West Divide Avenue, Suite 200
                           Bismarck, ND 58501
                           701-255-3000
                           TPurdon@RobinsKaplan.com
                           Timothy W. Billion (D.C. Bar No. SD0001)
                           140 North Phillips Avenue, Suite 307
                           Sioux Falls, SD 57104
                           605-335-1300
                           TBillion@RobinsKaplan.com

                           Attorneys for Plaintiff Mandan, Hidatsa, and
                           Arikara Nation




                              4
          Case 1:20-cv-01918-ABJ Document 22 Filed 09/11/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I, Reuben S. Schifman, hereby certify that on Tuesday September 11, 2020, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF system, and

copies will be sent electronically to the registered participants as identified in the Notice of

Electronic Filing.


        /s/ Reuben Schifman___
        REUBEN S. SCHIFMAN




                                                  5
